Citation Nr: 0511531	
Decision Date: 04/22/05    Archive Date: 05/03/05	

DOCKET NO.  98-10 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to a compensable evaluation for the residuals of 
acne vulgaris.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active service from October 1943 to 
February 1946. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which granted 
service connection for a skin disorder identified as 
psoriasis and acne vulgaris of the face, chest, back, and 
neck, and assigned a 30 percent evaluation, effective from 
the initial date of claim in September 1994.  

The RO granted service connection for both acne and psoriasis 
and combined them in a single evaluation.  This combined 
evaluation, however, has at all times been based on the 
clinically demonstrated active psoriasis under Diagnostic 
Code 7806.  In March 2003, the Board issued a thorough 
analysis on the issue of whether an evaluation in excess of 
30 percent for psoriasis was warranted.  That decision, 
however, withheld any evaluation of acne pending additional 
development which was subsequently the subject of a separate 
Board remand issued in October 2003.  The veteran was 
provided VA examinations for acne in May 2003 and June 2004, 
and the case has been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran had acne which was active during service some 
60 years ago, and which has been resolved for many years.  

3. There is no significant residual scarring or other 
disability attributable to resolved acne.


CONCLUSION OF LAW

From September 7, 1994, the criteria for a compensable 
evaluation for acne vulgaris have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.118, Diagnostic 
Codes 7800, 7804, 7805 (2001), Diagnostic Codes 7800, 7801, 
7804, 7805, 7828 (2004); Fenderson v. West, 12 Vet. App. 119 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA provides that VA will notify claimants of the 
evidence necessary to substantiate their claims and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The RO informed the veteran and representative of the 
evidence necessary to substantiate his claim in multiple 
notifications and Statements of the Case issued during the 
lengthy pendency of this appeal.  The veteran has been 
provided both the old and new criteria for evaluating 
disabilities of the skin.  This case has been remanded on 
several occasions for thorough examinations in light of 
changes in the schedular criteria, and to distinguish between 
service-connected psoriasis and acne vulgaris.  The veteran 
has been provided multiple examinations which are adequate 
for rating purposes.  All known and available records of the 
veteran's treatment for skin disorders have been collected 
for review.  

The Board finds that the veteran has been properly notified 
of the evidence necessary to substantiate his claim, of the 
evidence he is responsible to submit and the evidence which 
VA would collect on his behalf.  He has been requested to 
submit any relevant evidence in his possession, and the 
duties to assist and notify under VCAA have been satisfied.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the Schedule 
represent the average impairment in earning capacity in civil 
occupations resulting from those disabilities, as far as can 
be determined.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 U.S.C.A. 
§ 4.10.  

The evaluation of the same manifestation of disability under 
different diagnoses must be avoided.  This is referred to as 
the rule against pyramiding of compensable evaluations.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury.  38 C.F.R. § 4.20.  

A claim placed in appellate status by disagreement with the 
original or initial rating award (service connection having 
been allowed) but not yet ultimately resolved, as is the case 
herein, remains an "original claim" and is not a new claim 
for increase.  In such cases, separate compensable 
evaluations may be assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal.  Fenderson v. West, 
12 Vet. App. 119, 126, (1999).  

During the pendency of the veteran's claim, VA's regulations 
dealing with rating skin disabilities at 38 C.F.R. § 4.118, 
were amended.  Prior to August 30, 2002, disfiguring scars of 
the head, face or neck which were slight warranted a 
noncompensable evaluation and which were moderately 
disfiguring warranted a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Scars which were superficial, 
tender and painful on objective demonstration warranted a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Other scars were to be rated on the limitation of 
function on any part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Effective August 30, 2002, disfigurement of the head, face or 
neck required one of the eight characteristics of 
disfigurement to warrant a 10 percent evaluation.  These 
characteristics of disfigurement are:  a scar more than 5 
inches in length; at least one-quarter inch wide; surface 
contour of scar elevated or depressed; scar adherent to 
underlying tissue; skin hypo or hyperpigmented in an area 
exceeding 6 square inches; skin texture abnormal; underlying 
soft tissue missing in an area exceeding 6 square inches; 
skin indurated and inflexible in an area exceeding 6 square 
inches.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Superficial scars which are painful on examination warrant a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  Other scars are to be rated on the limitation of 
function of any affected part.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

Effective on August 30, 2002, acne with deep inflamed nodules 
and pus-filled cysts affecting less than 40 percent of the 
face and neck or deep acne other than on the face or neck 
warranted a 10 percent evaluation.  Superficial acne of any 
extent warrants a noncompensable evaluation.  Otherwise, acne 
should be rated as disfigurement of the head, face or neck, 
or for scars.  38 C.F.R. § 4.118, Diagnostic Code 7828. 

Analysis:  Multiple VA examinations commencing in 
October 1994 discuss routine care and treatment of active 
psoriasis which was discussed in detail in the Board's 
previous March 2003 decision.  Multiple sets of color 
photographs have revealed active and ongoing psoriasis as 
discussed in these examinations.  None of these examinations, 
however, have identified active acne vulgaris at any time.

Pursuant to the Board's most recent October 2003 remand, the 
veteran was referred for a VA dermatological consultation in 
May 2003.  The physician documented the veteran's statement 
that there had been no change in his condition over the last 
several years.  The veteran used topical applications for 
active psoriasis.  It was noted that he was not entirely 
compliant with these topical treatments.  The physician also 
noted that the veteran's acne "was active over approximately 
60 years ago."  A discussion of the relative coverage of 
active psoriasis was provided.  The assessment was a history 
of acne vulgaris, but no active areas noted.  It was also 
noted that there was "minimal" scarring, and no treatment 
was indicated. 

The veteran was provided a full VA dermatological examination 
with claims folder review in June 2004.  At this time, the 
physician was specifically directed to provide a report of 
examination which distinguished findings of service-connected 
psoriasis from acne vulgaris.  It was noted that the veteran 
underwent ongoing treatment for psoriasis but that he 
received no treatment for acne.  The veteran was unable to 
identify any acne scars on his head, face or neck.  The 
examining physician indicated that, apart from active 
psoriasis and seborrheic keratoses, he did not see acne scars 
on the veteran's face, neck, scalp, or breast.  He wrote that 
there were "no characteristics of scarring to be described, 
measured, or otherwise, in spite of all the previous 
discussion about scars."  The diagnoses included "no scars, 
acne, or other, found on face, scalp, or neck or chest."  

A preponderance of the evidence on file is against a 
compensable evaluation for service-connected acne vulgaris.  
Service connection for acne was granted because it was 
documented as having manifested during service.  It is, 
however, quite clear that acne resolved during or in the 
years following service and that it has not been a chronic 
disease entity for many decades.  Chronic psoriasis has been 
active for many years until present and has likely 
superimposed itself upon any mild or minor residual acne 
scarring which occurred decades earlier.  The veteran is in 
receipt of a separate 30 percent evaluation for active 
psoriasis and the rule against pyramiding prohibits VA from 
granting separate compensable evaluations for the same 
disability under differing diagnoses.  38 C.F.R. § 4.14. 

The May 2003 dermatological consultation noted minimal 
scarring, but the June 2004 VA dermatological examination 
found no acne scars on the face, scalp, neck or chest.  The 
veteran was himself unable to individually identify scarring 
attributable to resolved acne.

The now superceded criteria would provide a 10 percent 
evaluation for any scars which were tender or painful or 
limited the function of any part affected but no such scars 
are identified in the evidence on file.

The more newly adopted criteria in effect from August 2002 
would provide a 10 percent evaluation with one characteristic 
of disfigurement, but none of the eight identified 
characteristics of disfigurement are shown at present as 
attributable to now resolved acne vulgaris.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Similarly, no individual acne 
scars are shown to be painful on examination or to affect the 
function of any affected part.  38 C.F.R. § 4.118, Diagnostic 
Codes 7804, 7805.

The veteran's acne is not shown to meet or closely 
approximate the criteria for a separate 10 percent evaluation 
which requires deep inflamed nodules and pus-filled cysts 
affecting less than 40 percent of the face and neck, or deep 
acne other than on the face or neck.  38 C.F.R. § 4.118, 
Diagnostic Code 7828.  

Although service connection for acne has been granted based 
on findings during service, separate and apart from active 
ongoing psoriasis, acne vulgaris is shown to have been 
resolved for many years without identifiable residual.  A 
compensable evaluation is not, therefore, warranted.  


ORDER

Entitlement to a compensable evaluation for acne vulgaris is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


